IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 10, 2009
                                     No. 08-60402
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

GUSTAVO SANCHEZ; CINTHYA LIZETH SANCHEZ-GONZALES; YAZMIN
YAMILETH SANCHEZ-GONZALEZ

                                                   Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A28 624 017
                                 BIA No. A97 744 237
                                 BIA No. A97 744 246


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Gustavo Sanchez (“Sanchez”) and his two daughters, Cinthya Lizeth
Sanchez-Gonzales        (“Cinthya”)     and    Yazmin      Yamileth     Sanchez-Gonzalez
(“Yazmin”), petition this court for a review of a decision of the Board of
Immigration Appeals (“BIA”) dismissing their appeal of an order of an



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60402

Immigration Judge (“IJ”) denying their applications for asylum, withholding of
removal, and relief under the Convention Against Torture (“CAT”).
      Sanchez has not challenged the denial of his asylum application as
untimely. Therefore, we do not address his application, or Cinthya and Yazmin’s
derivative applications, for asylum. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003).
      Sanchez challenges the denial of his claim for withholding of removal. He
argues that the IJ and BIA erred in their determinations that he was not
credible. The IJ and the BIA gave specific, cogent reasons for the adverse
credibility determination that were based on the evidence in the record. See
Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Although Sanchez has
presented alternative explanations for the apparent inconsistencies and
contradictions in his testimony, we conclude that the record in this case does not
compel a different conclusion regarding Sanchez’s lack of credibility. Mwembie
v. Gonzales, 443 F.3d 405, 410 (5th Cir. 2006). Determining the credibility of
witnesses is a task for the BIA and the IJ who see and hear those witnesses. We
do not, largely because we cannot, “review decisions turning purely on the
immigration judge’s assessment of the alien petitioner’s credibility.” Chun v.
INS, 40 F.3d 76, 78 (5th Cir. 1994). As the decision was based on a credibility
decision, we decline to review the withholding of removal as to Sanchez.
      Cinthya filed a separate application seeking asylum and withholding of
removal based on alleged persecution by gang members. Cinthya’s request for
asylum is based on her prior persecution and fear of future persecution due to
her “membership in a particular social group . . . .” 8 U.S.C. § 1101(a)(42)(A).
Though the BIA found Cinthya’s testimony about the events to be credible, the
BIA also found that Cinthya had not shown that unmarried women who had
been raped and given birth constituted a particular social group as meant in this
statute. The BIA also found that the harm she suffered had not been shown to
have arisen from her being a member of this particular social group.

                                        2
                                  No. 08-60402

Specifically, the BIA found she was a tragic victim of criminal conduct, not of
persecution for social group membership.
      We do not address whether Cinthya was a member of a relevant social
group in Honduras. Instead, we sustain the BIA’s denial of asylum because
Cinthya has not shown that the record compels a finding of a “particularized
connection” between her fear of future persecution and her membership in a
particular social group. Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). The
social group that is defined in her brief is composed of “unmarried women in
Honduras, who lost their virginity, become pregnant through rape, and gave
birth outside of wedlock.” She is representing herself on this appeal, and we find
it reasonable to broaden her claimed social group to include all women who have
been raped. Part of her unfortunate story, though, is that the initial attack on
her occurred before she was in the larger social group we described, and her
second attack occurred before she became a member of the social group she
identifies. Only after that second attack did she became a member of the social
group that she has described.
      This evidence simply does not support a finding that a particularized
connection existed. Instead, the gang members continued to engage in the same
abhorrent criminal conduct in which they had engaged before she was first
assaulted. See Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).
      Cinthya has been particularly vulnerable to criminal attacks. Our asylum
laws, though, are not written to provide sanctuary solely because of such
victimization. She has understandably sought to present a claim that would
conform to the requirements of asylum, but we find that she has failed to do so.
Because she has not established a claim for asylum, she can not meet the higher
standard for withholding of removal. See Eduard, 379 F.3d at 186 n.2.
      Sanchez also argues that error existed in the IJ’s determination that he
had not proven he “would be tortured by the government of Honduras or with its
knowing acquiescence.” The BIA rejected the argument that the IJ applied the

                                        3
                                 No. 08-60402

incorrect legal standard. This court has found “willful blindness” to be the
proper concept to apply to a government’s attitude about torture. Ontunez-
Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002). The BIA concluded that
“knowing acquiescence” might be seen as equivalent to willful blindness.
Regardless, the BIA specifically found insufficient evidence of willful blindness
by the government.
      To the extent the petitioners challenge the merits of the denial of their
CAT claims, they have not shown the record compels a contrary conclusion.
      The petitioners move for appointment of counsel, but this case does not
present the exceptional circumstances required for such an appointment. See
Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
      The petition for review is DENIED.




                                       4